DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.	Applicant's Amendment to Claims, Abstract and Remarks filed on January 25, 2022 is/are acknowledged.
2.2.	Claims 5, 9-10,12-15 and 19 have been withdrawn. Claim 1 was amended for clarity. No other amendments to claims have been presented. Therefore, no New Matter has been added with instant Amendment. 
2.3.	Thus, Claims 1- 4, 6-8, 11, 16-18 and 20 are active and will be examine on the merits.
3.	Rejection over same Prior art of Record (Terado) is maintained. Consequently, it is appropriate to make instant Action Final.
4.	Abstract filed on January 25, 2022 is acknowledged and accepted.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

5.	Claims 1-4,6-8,11,16-18 and 20 are rejected under 35 U.S.C. 103 as obvious over Terado (US 5,914,381).
5.1.	Regarding Applicant's Claims 1-4,6-8,11,16-18 and 20, Terado disclosed branched (star–shaped) polymer of hydroxycarboxylic acid obtained by polycondensation of component (A) and component (B), wherein component (A) Glycolic acid (GA) as a second choice (see col.5, ln. 4-10) and component (B as b-3) in combination with component (C as c-1), wherein b-3 is a polyhydric alcohol having three or more hydroxyl groups – same as component (iii) of Applicant's claim 1, and component c-1 is polycarboxylic acid having two or more carboxyl groups, which for example, terephthalic acid – this read on component iv – for diacid AR of Applicant's Claims 1(see col.4, ln. 5-25). Note that other components – ii and v for are optional components.
5.2.	According to Terado, the amount of components B and C used in preferable range from 0.005 to 5 wt% based on weight of polymer of component A and ratio of B to C is about 1 to 2 (see col. 8, ln. 15 – 20).  In this respect, note that according to Example 1 of Applicant's Specification, the sum of weight of IA (isophthalic acid) and TMP (Trimethylolpropane) is 3.441 and 1.852 = 5.3 g or about 0.7 wt% (5.3 /750 x 100). 
	Thus, Terado teaches PGA polymer, wherein same components used in same (overlapping) amounts as it required by Applicant's claim 1. For this reason, Terado renders obvious   Applicant's claimed subject matter as established in the art: "In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior
art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191
USPQ 90 (CCPA 1976).
Therefore, it would be expected that same basic polymer taught by Terado, wherein same components are present in same ranges, will have same properties as claimed by Applicant in Claims 6, 7, 8 and 20.
Terado teaches that two or more hydroxyacids can be used in combination, for example Lactic acid (which can be present in any isomeric form, including D-isomer or L-isomer or racemic mixture – see col.5, ln. 19-24) in and Glycolic acids (see col.5, ln. 4-12). However, in view of limitations of Claim 1, which stated that second hydroxyacid is optional and may be present in amount of "at most 5 mol%"- which read on 0(zero) mole%, than it is clear that limitations of Claim 2 is met by Terado. 
5.3.	Regarding Claims 3 and 17 see Terado col 6, ln.37-42 – note that glycerol is a first choice of triols mentioned by Terado. 
5.4.	Regarding Claims 4 and 18 see Terado col.7, ln.1-4, wherein terephthalic and naphthalene dicarboxylic acids are listed as a choice for aromatic dicarboxylic acids.
5.5.	Regarding Claim 11 see Terado col.5, ln. 24-30.
Response to Arguments
6.	Applicant's arguments filed January 25, 2022 have been fully considered but they are not persuasive.
6.1.	Applicant's arguments based on:
a)  alleged deficiency of Terado; and 
b) alleged presence of unexpected results;
6.2.	Regarding argument (a) Applicant stated that: " Terado teaches a degradable polymer and that the degradable polymer is obtained by the combination of a star-shaped polymer which is obtained by dehydration condensation of hydroxycarboxylic acid with polycarboxylic acid or anhydride thereof having three and more carboxyl groups or aliphatic polyhydric alcohol having three and more hydroxyl groups as a base

to formulate a composition of the instant claims because of the broad teachings of Terado. In Terado, compound (A) is any aliphatic hydroxycarboxylic acid, with seven identified hydroxycarboxylic acids and lactic acid being preferred. Compound (B) is one or more compound selected from (b-1) a polycarboxylic acid having three or more carboxyl groups, (b-2) an anhydride of such polycarboxylic acid, and (b-3) an aliphatic
polyhydric alcohol having three or more hydroxyl groups. Compound (C) is one or more compound that can conduct esterification with compound (B) that is selected from (c-1) a polycarboxylic acid having two or more carboxyl groups, (c-2) an anhydride of such polycarboxylic acid, and (c-3) an aliphatic polyhydric alcohol having two or more hydroxyl groups. See Terado, column 4, lines 5-28. Even the possibilities of (c-1) alone, i.e., polycarboxylic acid having two or more carboxyl groups, are numerous. Thus, to arrive at the claimed sub-genus of polymer, one of ordinary skill in the art would have to select the particular sub-genus for each monomer type."
	In response for this argument note that Applicant's claim 1 does not require any specific specie of each component of the claimed composition except for Glycolic acid.  However, Terado disclose that Glycolic acid is second choice of finite number of other hydrocarboxylic acids suitable for this type of composition /polymer and also meet each genus for each individual component as explained in paragraph 5.1. above. 
	Therefore, because as established in the art: " A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) ; “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)) and  " See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 and (1945). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.", it is clear that Terado renders obvious Applicant's claimed subject matter of Claim 1 which to the contrary of Applicant's arguments required only one specific component as Glycolic acid, which is disclosed by Terado as a second choice. 
However, it  would be  obvious to  one of ordinary skill select  and use of Glycolic acid  as suitable acid from finite number of similar choices for same purpose per teachings provided by Terado as established in the art  : " When there is a design need to solve a problem ... and there are a finite number of identified, predictable solutions ..., a person of ordinary skill has good reason to pursue the known options ... within his or her technical grasp." see  Supreme Court's decision in KSR International Co.v. Teleflex Inc., 550 U.S.  82 USPQ2d 1385 (2007). 
 At least for reasons above, first Applicant's argument (a) was found unpersuasive.
6.3.	Regarding second Applicant's arguments (b) regarding alleged presence of unexpected results associated with difference in the composition disclosed by Terado and claimed by Applicant, which is difference between use of Lactic acid and Glycolic acid and commensurate with scope of Applicant's claimed subject matter note that no such result has been presented by Applicant. ( see Interview Summary attached).
6.4.	Applicant also stated that " Terado relates to a process for preparing a degradable polymer that can be processed e.g. by blow molding, foaming or inflation molding. See Terado, column 1, lines 16-27. Given such types of polymers taught by Terado, one of ordinary skill in the art would not be motivated to select the particular monomers to arrive at the present claims. Advantageously, the presently claimed monomers may be used in multi-layer plastic containers made from polyester such as
polyethylene terephthalate (PET) and comprising a bio-sourced and bio-degradable polyglycolic acid (co)polymers (PGA) barrier layer conferring low gas permeability which are widely used for beverages, such as tea, fruit juices, carbonated beverages, sodas, and the like. See specification as published, paras. [0003 ], [0015], and [0070]- [0071]. Given such different objectives, one of ordinary skill in the art would not be motivated to select the claimed combination of monomers to arrive at the present claims."
In response for this argument note that Applicant's claim 1 and all examined dependent claims directed to composition and not to multi-layer plastic containers.
   In this respect note that " applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., multi-layer plastic containers) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, this Applicant's argument also was found unpersuasive.
At least for reasons above, the Rejection over Terado is maintained and made Final.
 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763     


/FRANCES TISCHLER/Primary Examiner, Art Unit 1765